Citation Nr: 0401501	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for psoriatic arthritis, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to November 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
San Diego, California (RO).

A review of the claims folder shows that this matter must now 
be remanded to the RO via the Appeals Management Center in 
Washington DC.  


REMAND

The evidence of record shows that the veteran requested an 
increase in his VA compensation benefits in January 2000, 
asserting that he had experienced an increase in disability 
associated with his psoriatic arthritis.  This disability is 
currently rated as 60 percent disabling under 38 C.F.R. 
Section 4.71, Diagnostic Code 5002.  Accordingly, the only 
higher schedular evaluation is a 100 percent rating.  Such an 
evaluation may be assigned when there is evidence of 
arthritis with constitutional manifestations associated with 
active joint involvement causing total incapacitation.  
Interestingly, the veteran reported in conjunction with his 
request for an increased rating that he was working full time 
and was possibly traveling with his work to Hawaii for a two-
month work detail.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was signed into legislation.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA redefined the obligations of VA with respect to its 
duty to notify a claimant of his rights and responsibilities 
in substantiating a claim and the obligations of VA with 
respect to its duty to assist a claimant in the development 
of a claim.  Additionally, judicial precedent requires that 
VA advise a claimant not only of his own responsibilities 
with respect to gathering evidence, but of VA's 
responsibilities in obtaining specific evidence on behalf of 
a claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to his claim on 
appeal.  As such, this matter must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate his claim, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  

Additionally, the record shows that the veteran related at a 
May 2002 VA examination that he had been participating in 
treatment for his psoriatic arthritis with a private 
rheumatologist.  There is no evidence of the veteran's 
treatment records being sought and/or obtained by VA.  As a 
consequence, the VA examiners who evaluated the veteran's 
disability due to psoriatic arthritis did not have any 
context for an opinion as to frequency of increased symptoms 
or periods of incapacitation as is required in order to 
properly evaluate the veteran's disability under Diagnostic 
Code 5002.  Accordingly, this matter must also be remanded to 
obtain additional medical evidence.

Therefore, this matter is remanded for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate his claim and given an 
opportunity to supply additional 
evidence and/or argument, and identify 
additional evidence for VA to obtain.  
The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  All new evidence 
and/or arguments must be associated 
with the veteran's claims folder.  

2.	The RO should obtain treatment records 
from the Sharp Rees-Stealy Medical 
Group as identified by the veteran at 
his May 2002 VA examination.  All 
records obtained should be associated 
with the veteran's claims folder.  If 
records are not available, a statement 
to that effect should be placed in the 
claims folder.

3.	After receipt of any and all available 
evidence identified by the veteran, 
the RO should schedule the veteran for 
the appropriate VA examination to 
determine the level of severity of the 
diagnosed psoriatic arthritis.  The 
examiner should be specifically 
requested to identify any 
constitutional manifestations 
associated with active joint 
involvement and to solicit information 
from the veteran as to why he believes 
his psoriatic arthritis causes total 
incapacitation.  The examiner should 
be requested to render an opinion as 
to whether the veteran's psoriatic 
arthritis is totally incapacitating.  
If the veteran's psoriatic arthritis 
is found to be totally incapacitating, 
the examiner should state, with 
specificity, what limitations are 
caused by psoriatic arthritis, listing 
limitation by body part and 
differentiating between psoriatic 
arthritis any other type of arthritis 
which may be diagnosed.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  Additionally, the examiner 
is advised that all opinions expressed 
must be supported by complete 
rationale.  The report must be 
typewritten.

4.	The veteran is hereby notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.	When the development requested has 
been completed, the issue on appeal 
should again be reviewed by the RO on 
the basis of the additional evidence.  
If the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




